DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Claim 1 includes a suspension comprising
a single-effect hydraulic actuator arranged in series with the spring to control a vertical position of the body (B) relative to the wheel (W), 
a reservoir, and 
a hydraulic circuit connecting the hydraulic shock-absorber, the hydraulic machine, the hydraulic actuator and the reservoir with each other, the hydraulic circuit comprising a valve assembly for controlling the flow of a working fluid between the hydraulic shock-absorber, the hydraulic machine, the hydraulic actuator and the reservoir so as to enable the suspension to operate selectively in one of the following operating conditions:
a first operating condition (fig. 2), in which the hydraulic actuator (14) is isolated from the reservoir (54, 66) and remains therefore in a fixed position, thereby keeping a distance between the wheel (W) and the body (B) of the vehicle unchanged, and in which the hydraulic shock-absorber (18) is connected to the hydraulic machine (22) to enable the regenerative hydraulic shock-absorbing unit (16) to operate in regenerative mode, that is to say, to convert part of the vibrational kinetic energy of the suspension into electric energy; a second operating condition (fig. 3), in which the hydraulic actuator (14) is connected to, and supplied by, the hydraulic machine (22) to be extended and thus increase the 
a third operating condition (fig. 3), in which the hydraulic actuator (14) is connected to the reservoir  (54, 66) to be retracted and thus reduce the distance between the wheel (W) and the body (B) of the vehicle, and in which the hydraulic shock-absorber (18) is isolated from the hydraulic machine (22).  (Figs. 2-3.)  A combination of these and the other recited features was not reasonably found in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN ANNE MILLER whose telephone number is (571)272-4356.  The examiner can normally be reached on M-F 8:00am-5:00pm (est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 




/C.A.M./Examiner, Art Unit 3616                                                                                                                                                                                                        
/JAMES A ENGLISH/Primary Examiner, Art Unit 3616